Citation Nr: 0701575	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-12 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 2, 
2004, for the assignment of a 70 percent disabling rating for 
PTSD.

3.  Entitlement to an effective date prior to February 2, 
2004, for the grant of a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with arthritis.

5.  Entitlement to a compensable rating for kidney stones.

6.  Entitlement to a compensable rating for a hearing loss 
disability.

7.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years and 
retired from military service in November 1989.

This claim is on appeal from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of an increased rating and earlier effective for 
PTSD and earlier effective date for a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability has been manifested by 
subjective complaints of on-going back pain; objective 
findings include some limited range of motion, and intact 
sensation.  

2.  The evidence does not show recurrent renal calculi, 
attacks of colic, or a calculus in the bladder interfering 
with voiding function.  

3.  Audiometric test results correspond to numeric 
designations no worse than Level I for the veteran's right 
ear and Level I for his left ear.

4.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003-
5010, 5237, 5242, 5243 (2006).

2.  The criteria for a compensable rating for kidney stones 
have not been met.  38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.115b, DCs 7508, 7509, 7515 (2006).

3.  The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
DC 6100 (2006).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

I.  Entitlement to a Rating in Excess of 20 Percent for 
Lumbosacral Strain with Arthritis

The Board notes that the applicable rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were 
revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  As the veteran filed his claim in 
February 2004, the amended regulations only are for 
application.

In order for the veteran to receive a rating higher than 20 
percent for his low back disability, the evidence must show 
any of the following:

*	with forward flexion of the thoracolumbar spine to 30 
degrees or less;
*	with favorable ankylosis of the entire thoracolumbar 
spine;
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months; or 
*	with intervertebral disc syndrome by combining separate 
evaluations for chronic orthopedic and neurological 
manifestations.

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

In a June 2004 VA examination, the veteran reported worsening 
back pain, described as dull to stabbing pain 4-5/10.  He 
indicated that he avoided lifting more than 25 lbs.  He 
denied any back surgery or any radiation of pain.  

Physical examination revealed a normal gait, the ability to 
tandem walk, and normal lordosis.  Range of motion was 
reported as flexion to 75 degrees (90 degrees is anatomically 
normal), extension to 25 degrees (30 degrees normal), right 
and left flexion to 30 degrees (normal), and right and left 
rotation to 40 degrees with pain (30 degrees anatomically 
normal).  Deep tendon reflexes were 2+, muscle strength was 
5/5, straight leg raises were negative, pain to paraspinal 
muscle at 85 degrees bilaterally, and normal sensory 
function.  

The final diagnosis was lumbosacral strain with chronic 
degenerative disc disease.  The examiner remarked that when 
the veteran was in pain his DeLuca scoring was less than 10 
percent to strength, speed, endurance, and coordination.

Outpatient treatment records have been reviewed.  In 
September 2003, the veteran complained of a backache but 
denied muscle pain or stiffness, joint pain or stiffness, 
joint redness or swelling, limitation of motion, fractures, 
or use of orthopedic devices.  Physical examination showed 2+ 
reflexes, 5/5 muscle strength, full range of motion, and no 
referred back pain with leg lifts.  A September 2003 X-ray 
showed moderate degenerative disc disease at L4-L5 and L5-S1.  

In July 2004, the veteran reported on-going back pain with 
occasional radiation down his left thigh but no paresthesia, 
numbness, or tingling.  Physical examination showed positive 
straight leg raises at 30 degrees on the right and 45 degrees 
on the left.  The clinical assessment was low back pain and 
his medication was increased.

In this case, the evidence does not support a higher rating 
based on forward flexion of the lumbar spine.  Specifically, 
range of motion was reported as flexion to 75 degrees in the 
June 2004 VA examination.  Outpatient treatment records 
reflect full range of motion.  Therefore, there is no 
indication of ankylosis of the lumbar spine, or limitation of 
forward flexion to 30 degrees or less to support a higher 
rating.  Furthermore, there is no objective or subjective 
evidence of the functional equivalent of limitation of 
flexion to 30 degrees.  DeLuca.  Aoltho7gh he has reported 
competent evidence of pain, he has not established how that 
pain functionally limits him to a specific degree.  More 
specifically, he has not established the functional 
equivalent of limitation of flexion to 30 degrees due to any 
factor, including pain, pain on motion, fatigability or 
weakness.  In fact, after the June 2004 examination 
established flexion to 75 degrees, the examiner noted that 
the DeLuca score was less than 10 percent.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran reported radiating pain on one 
occasion but otherwise denied pain associated with 
neurological impairment in the VA examination and in other 
outpatient treatment records.  At the time of the VA 
examination, and outpatient treatment records confirm, deep 
tendon reflexes as 2+ bilaterally.  The evidence shows no 
numbness or atrophy of the lower extremities.  Thus, although 
the veteran has reported on-going pain, the balance of 
evidence indicates no neurological involvement such as loss 
of reflexes, muscle atrophy, or sensory disturbances.  As 
such, the weight of the evidence establishes that the veteran 
does not have characteristic symptoms of sciatic neuropathy 
warranting a compensable rating.  

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a rating in excess 
of 20 percent for neurological involvement attributable to 
the veteran's low back disability.

With respect to a higher evaluation based on intervertebral 
disc disease, the Board finds that the medical evidence does 
not support a higher rating.  Records have not confirmed 
objective evidence of nerve impairment related to a low back 
disability such that a greater than 20 percent rating is 
warranted for associated neurological abnormalities.  

In this regard, although the veteran has reported on-going 
pain, the most recent VA examination revealed that deep 
tendon reflexes were 2+, muscle strength was 5/5, straight 
leg raises were negative, and sensory function was normal.  
Moreover, his gait and coordination were reported as normal.  

With respect to a higher evaluation for intervertebral disc 
disease based on incapacitating episodes, the Board finds 
that the evidence does not support a higher rating.  As noted 
above, a 40 percent rating for intervertebral disc syndrome 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  An "incapacitating episode" is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  

In the most recent VA examination, the veteran did not report 
or describe periods of exacerbation or incapacitating 
episodes.  In this case, the evidence does not show that he 
has experienced acute signs and symptoms due to 
intervertebral disc syndrome that required bedrest and 
treatment by a physician at any time during the appeal 
process.  While he has reported on-going back pain, the 
defining criteria for a higher rating is that he must have 
been prescribed bed rest and treatment by a physician.  The 
evidence does not show that he has been prescribed bedrest.

In addition, the evidence does not show that the veteran had 
ever been hospitalized for intervertebral disc syndrome.  
Therefore, a rating in excess of 20 percent rating is not 
warranted for intervertebral disc syndrome based on the 
number of incapacitating episodes.

In sum, the Board finds that a higher rating is not warranted 
for a low back disability and the veteran's complaints are 
compensated by the current 20 percent rating.

II.  Entitlement to a Compensable Rating for Kidney Stones

In February 2004, the veteran filed a claim for increased 
rating for all his service-connected disabilities, including 
kidney stones.  In order to warrant a compensable rating for 
renal calculus the evidence must show the following:

*	recurrent stone formation requiring 
one or more of diet therapy, drug 
therapy, or invasive or non-invasive 
procedures more than two times per 
year (30 percent under DC 7508 for 
nephrolithiasis);
*	an occasional attack of colic, not 
infected and not requiring catheter 
drainage (10 percent under DC 7509 
for hydronephrosis); or
*	calculus in bladder with symptoms 
interfering with function should be 
rated as voiding dysfunction (under 
DC 7515).

As an initial matter, the Board observes that the evidence 
does not show that the veteran has experienced recurrent 
stone formation.  Specifically, in a June 2004 VA 
examination, he reported that he was diagnosed with renal 
stones in 1976 and passed two stones through urination 
without any surgical intervention.  He denied any recurrence 
of kidney stones, kidney infection, or renal failure.  The 
final diagnosis was renal calculus by history, asymptomatic.

Outpatient treatment records were reviewed but do not show 
complaints of, treatment for, or a diagnosis of renal stones.  
In September 2003, the veteran complained of hesitancy but 
denied change in clarity or color of urine, pus/hematuria, 
dysuria, frequency, dribbling, incontinence, or decrease in 
stream.  A genitourinary physical examination was deferred 
and there was no diagnosis made with respect to kidney 
stones.  In July 2004, he reported urinary frequency but 
there was no indication that his complaints were related to 
kidney stones.

Moreover, the evidence does not show an occasional attack of 
colic.  Outpatient treatment records are essentially silent 
as to any complaints of or treatment for renal colic.  In 
addition, there has been no diagnostic testing to suggest 
calculi in the bladder.  Therefore, an assessment of the 
veteran's voiding dysfunction under DC 7515 is not for 
application.  

In sum, at this time, there is no supporting evidence to 
warrant a compensable rating.  While the veteran is competent 
to report his symptoms, the Board finds that the evidence 
does not reflect complaints of or treatment for recurrent 
renal calculi, attacks of colic, or a calculus in the bladder 
interfering with voiding function.  For those reasons, the 
claim is denied.

III.  Entitlement to a Compensable Rating for a Hearing Loss 
Disability

In general, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of "I."  See 38 
C.F.R. § 4.85 (f).  Where one ear is assigned a Roman Numeral 
designation of "I," evaluations for defective hearing range 
from noncompensable to 10 percent.  38 C.F.R. § 4.85, Table 
VII.  

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2006).  

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  
See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85).  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances.  See 64 Fed. 
Reg. 25202 (May 11, 1999).  The tables used to assign the 
Roman numerals and, then, to assign the appropriate 
disability rating were not changed.  Id.  

Further, the amended regulations included additional 
provisions that pertained to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86.  Specifically, 
hearing loss of 55 decibels or more in each of the four 
specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a), (b).  The veteran filed his 
claim in February 2004 and only the amended regulations are 
applicable to his claim.

The VA audiometric examination, dated in June 2004, reflects 
that the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
10
20
70
65
LEFT
n/a
15
30
60
65

The average decibel loss was 40 for the right ear and 43 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in both ears.  The diagnosis was high 
frequency sensorineural hearing loss, mild to severe in the 
right ear and mild to moderate in the left ear.  

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of I for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII results in a finding that a noncompensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss is warranted.

Next, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  

However, § 4.86(a) is not applicable in this case because, as 
noted above, results of audiology testing do not show 
puretone thresholds at all four of the specific frequencies 
of 55 decibels or more.  Likewise, the audiometric results 
reported above show that the veteran does not have the 
exceptional pattern of hearing loss envisioned in 38 C.F.R. 
§ 4.86(b).

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the veteran's service-connected 
hearing loss disability.  As noted above, ratings for hearing 
loss are determined by a mechanical application of the 
audiometric findings to the rating provisions and the Board 
has no choice but to deny the veteran's claim at this time.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).



IV.  Entitlement to a Rating in Excess of 10 Percent for 
Tinnitus

The veteran requested an increased evaluation for bilateral 
tinnitus.  In this case, the veteran's service-connected 
bilateral tinnitus disability has been assigned the maximum 
schedular rating available for tinnitus.  38 C.F.R. § 4.87, 
DC 6260.  In addition, DC 6260 offers no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.

Specifically, in Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005) the U.S. Court of Appeals for Veterans Claims 
(Veterans Claims Court) held that the pre-1999 and pre-June 
13, 2003, versions of DC 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Veterans Claims Court 
erred in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  As there is no legal basis upon which to 
award higher than a single 10 percent rating for tinnitus, 
the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2004.  He has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in June 2004.  The 
available medical evidence is sufficient for adequate 
determinations.  

With respect to the claim for tinnitus, the provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability/disabilities on appeal.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim/claims have been denied.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for lumbosacral strain with arthritis is denied.

The claim for entitlement to a compensable rating for kidney 
stones is denied.

The claim for entitlement to a compensable rating for a 
hearing loss disability is denied.

The claim for entitlement to a rating in excess of 10 percent 
for tinnitus is denied.


REMAND

With respect to the remaining claims regarding an increased 
rating for PTSD and the effective date, and an effective date 
for the grant of a TDIU, the Board finds that a remand is 
needed.  Specifically, VA law and regulation provide that 
unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Also, once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

In this case, the veteran contends that outpatient treatment 
records reflecting an earlier effective date for an increased 
rating for PTSD and a TDIU are not associated with the claims 
file.  After a review of the record, the Board finds that VA 
medical records are needed to accurately assess the veteran's 
remaining claims.

To that end, the veteran filed a claim for TDIU in February 
2004, which was interpreted to also include claims for 
increased ratings.  VA outpatient treatment records were 
associated with the claims file during the development of the 
claims but only from September 2003.  Ultimately, TDIU and a 
higher rating for PTSD were awarded with an effective date of 
February 2004.  However, full development of the claims must 
include records in VA's possession for the one-year period 
prior to the date of the formal claim, i.e. from February 
2003, to determine whether an increase in disability was 
"ascertainable."  Because the records may be relevant to 
the claim for an increased rating for PTSD, that claim will 
be held in abeyance pending the development below.

Accordingly, the case is REMANDED for the following actions:

Obtain VA outpatient treatment records 
from the Sacramento, California, VA 
Medical Center for the period from January 
2003 to September 2003.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


